HARDIN, P. J.
Plaintiffs have appealed from that portion of the order
which allows a discontinuance of the action. They also appeal from that portion which provides that, in case the money is not tendered to the plaintiffs’ attorneys, an order may be entered discontinuing the action, “together with $10 costs of the motion, and $60 costs of said reference.” Inasmuch as we have considered the questions raised in respect to the same order in the case heard at this same term between Salisbury et al. and the Binghamton Publishing Company (32 N. Y. Supp. 652), and have, according to the views expressed in our opinion, reached the conclusion that the order should be reversed in that case, we think the same views should be applied to the appeal in this case, and that the portions of the order appealed from should be reversed.
The portions of the order appealed from reversed, with $10 costs and disbursements. All concur.